05/01/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0533



                   SUPREME COURT CASE NO. DA 19-0533

NATIONAL INDEMNITY COMPANY,

                     Plaintiff/Appellant/Cross-Appellee,

      vs.

STATE OF MONTANA,

                     Defendant/Appellee/Cross-Appellant,

and

TERRY JELLESED, et al.,

                     Intervenors.


   ORDER GRANTING APPELLEE/CROSS-APPELLANT STATE OF
  MONTANA’S UNOPPOSED MOTION FOR EXTENSION OF TIME OF
   SEVEN (7) DAYS TO FILE ANSWER AND CROSS-APPEAL BRIEF


      Upon consideration of Appellee/Cross-Appellant State of Montana’s

Unopposed Motion for Extension of Time of Seven (7) days to File Answer and

Cross-Appeal Brief, for good cause, and there being no objection, Appellee/Cross-

Appellant State of Montana is granted an extension of time of seven (7) days to file

and serve its Answer and Cross-Appeal Brief on or before May 8, 2020.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               May 1 2020